Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Janell Tovah Fisher seeks to appeal, for the second time, his 2013 conviction and sentence for possession with intent to distribute cocaine. We affirmed the district court’s judgment on Fisher’s first direct appeal. United States v. Fisher, 554 Fed.Appx. 214 (4th Cir. 2014). Accordingly, we deny the motion to appoint counsel and dismiss the instant appeal as duplicative. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *260this court and argument would not aid the decisional process.
DISMISSED